Fourth Court of Appeals
                                     San Antonio, Texas
                                            April 12, 2016

                                        No. 04-16-00203-CV

                     WALKER SCHMIDT and Schmidt Land Services, Inc.,
                                   Appellants

                                                   v.

                             Casie ASHWORTH a/k/a Casie Watkins,
                                         Appellee

                    From the 45th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2014-CI-03339
                          Honorable Michael E. Mery, Judge Presiding


                                            ORDER
        The trial court clerk has filed a notification of late record, stating that she is unable to file
the clerk’s record on time and requesting an extension of time to file the clerk’s record. The
request for an extension is GRANTED. The clerk’s record is due on or before April 28, 2016.


                                                        _________________________________
                                                        Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of April, 2016.



                                                        ___________________________________
                                                        Keith E. Hottle
                                                        Clerk of Court